Exhibit 10.1
 


 
September 29, 2008
 
China Gene Ltd.
 
Hong Kong
 
Re:           Rescission of Agreement
 
Dear Mr. Wang Yang:
 
Pursuant to our discussion this letter will confirm that Chine Gene Ltd. and
International Consolidated Companies, Inc. agree to rescind the transaction
between them as effectuated through Grow Ease International Ltd. and AIM Sky
Ltd., both British Virgin Island corporations.
 
Any expenses incurred by either party during this transaction will be the
responsibility of the party and the parties agree that there is no further
obligation between them. The agreement is hereby rescinded as if it had been
terminated prior to closing. Any share ownership shall be returned to the
respective party so that both are in the same position as if the transaction had
not closed.
 
Sincerely,
 
INTERNATIONAL CONSOLIDATED COMPANIES INC.
 
/s/ Antonio F. Uccello, III


ANTONIO F. UCCELLO III
CEO




/s/ Wang Yang


READ AND AGREED BY CHINA GENETIC LTD.
MR. WANG YANG
